       8:19-cr-00360-SMB Doc # 34 Filed: 04/21/20 Page 1 of 2 - Page ID # 72



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                      8:19CR360

        vs.                                                     TENTATIVE FINDINGS

JOHN J. SCOGGINS,

                        Defendant.

       The Court has received the Revised Modified Presentence Investigation Report (PSR)

regarding the defendant, John J. Scoggins. The government has neither adopted nor objected to

the Presentence Investigation Report. The defendant has neither adopted nor objected to the

Presentence Investigation Report. There are no motions for departure or variance.        The Court

advises the parties that these Tentative Findings are issued with the understanding that, pursuant

to United States v. Booker, 543 U.S. 220 (2005), the sentencing guidelines are advisory.

       IT IS ORDERED:

       1.      The Court’s tentative findings are that the Revised Modified Presentence

Investigation Report is correct in all respects.

       2.      If any party wishes to challenge these tentative findings, the party shall

immediately file in the court file and serve upon opposing counsel and the Court a motion

challenging these tentative findings that adheres to the requirements of ¶ 8 of the Order on

Sentencing Schedule (Filing No. 30), supported by (a) such evidentiary materials as are required

(giving due regard to the requirements of the local rules of practice respecting the submission of

evidentiary materials), (b) a brief as to the law, and (c) if an evidentiary hearing is requested, a

statement describing why an evidentiary hearing is necessary and an estimated length of time for

the hearing.
      8:19-cr-00360-SMB Doc # 34 Filed: 04/21/20 Page 2 of 2 - Page ID # 73



       3.      Unless otherwise ordered, any motion challenging these tentative findings shall be

resolved at sentencing.

       4.      If the parties require more than a half hour for sentencing, counsel must contact

Kristy Furey by e-mail, Kristy_Furey@ned.uscourts.gov.

       DATED this 21st day of April, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
